Citation Nr: 1107668	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-03 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an effective date earlier than August 7, 2008 
for the grant of service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than August 7, 2008 
for the grant of service connection for chloracne.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1967 to 
August 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran presented testimony at a Board hearing, chaired by 
the undersigned Veterans Law Judge, sitting at the RO, in June 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board notes that the Veteran submitted a three-ring binder 
containing pertinent evidence and argument in August 2010, 
subsequent to the most recent supplemental statement of the case.  
The Veteran did not include a waiver of initial RO consideration; 
and, although the binder was mentioned in his hearing testimony, 
he did not include a waiver on the record of the hearing.  
However, the Board has reviewed the evidence contained in the 
binder, and finds that it consists almost entirely of duplicate 
copies of VA correspondence, decisions, clinical records, and 
service treatment records that are already in the claims file, 
and have been considered by the RO.  The binder also contains 
written argument that was not in the claims file, but these 
documents simply reiterate assertions made previously and 
considered by the RO.  As such, neither a remand for 
consideration of this evidence by the agency of original 
jurisdiction (AOJ), nor solicitation of a waiver of such 
consideration, is necessary in this case.  




FINDINGS OF FACT

1.  PTSD was added to the rating schedule, effective April 11, 
1980.  

2.  Following judicial invalidation of prior regulations, 
chloracne became a disease for which service connection is 
presumed for Veteran's who served in Vietnam during the Vietnam 
War as of February 6, 1991.  

3.  The original post-service claim for service connection was 
received on August 7, 2008; the disabilities listed were PTSD and 
chloracne.

4.  Service connection for PTSD and chloracne was granted by the 
RO in March 2009, effective from August 7, 2008.

5.  The Veteran did not meet all eligibility criteria for service 
connection for PTSD until after April 11, 1980.  

6.  The Veteran met all eligibility criteria for service 
connection for chloracne prior to February 6, 1991.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 7, 
2008, for the grant of service connection for PTSD, are not met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 
3.151, 3.155, 3.400, 3.816 (2010).

2.  The criteria for an effective date of August 7, 2007, but not 
earlier, for the grant of service connection for chloracne are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 
3.816 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has 
also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the evidence 
VA would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in the September 2008 letter.

When conducting a hearing, a Veterans Law Judge must suggest that 
a claimant submit evidence on any issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  
The Veterans Law Judge also must suggest the submission of 
evidence when testimony during the hearing indicates that it 
exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran verified that all existing 
pertinent records had been submitted.  The Veteran's contentions 
concerning his claims were discussed in detail.  Moreover, the 
Veterans Law Judge explained the complexities of the law and 
regulations governing effective dates, and, in particular, the 
law and regulations pertaining to liberalizing laws and VA 
issues, which affect the Veteran's claims.  Such actions 
supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  

II.  Analysis

The law regarding effective dates provides that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date of 
discharge or release if application therefor is received within 
one year from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1).  This statutory provision is implemented by a 
regulation which provides that the effective date of an 
evaluation and award of compensation based on an original claim 
or a claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  

In this case, there is no dispute as to several pertinent facts.  
These include the fact that the Veteran was separated from active 
service on August 10, 1970, and that his initial post-service 
formal claim for service connection was signed by him on July 31, 
2008, and received at the RO on August 7, 2008.  That represents 
the earliest formal claim for service connection for PTSD and 
chloracne.  The Veteran does not contend that he filed an earlier 
formal claim.  He at times contends that the effective date 
should be consistent with separation from service.  He 
alternatively contends that VA should have been aware of his PTSD 
and chloracne from medical treatment he received well prior to 
the date he filed his formal claim, and that this should 
establish entitlement from the dates of treatment.  

At the outset, it is important to apply the general rule for 
earlier effective dates for service connection, to determine if 
it allows the benefit sought.  If a claim for disability 
compensation is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 U.S.C.A. § 
5110(b)(1).  Here, there is no contention that a claim was 
received within a year of separation.  Thus, while the Veteran 
asserts that an effective date should be commensurate with his 
separation, this is not possible, as there was no claim within a 
year of that date.  

VA regulations provide that the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The current effective dates have been 
assigned consistent with this regulation, based on receipt of the 
Veteran's formal claim for service connection on August 7, 2008.  

The Board has considered whether an informal claim was received 
or should have been inferred prior to the date of receipt of the 
formal claim.  To constitute an informal claim for a benefit, a 
communication or action must indicate an intent on the part of 
the claimant to apply for the benefit and must identify the 
benefit sought.  38 C.F.R. § 3.155.  In this case, prior to the 
formal claim, there is no correspondence in the record regarding 
either disability indicating an intent to apply for one or more 
benefits under the laws administered by VA.  The CAVC has held 
that VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  Vet. center records in 1987 for 
PTSD cannot be considered an application for compensation where 
there was no indicated intent to apply for compensation.  
Moreover, records of treatment in December 1971 for chloracne 
cannot be considered an application for compensation, as there is 
no indication of an intent to apply for compensation.  After a 
thorough review of the claims folder, the Board finds that the 
earliest application for either benefit was received on August 7, 
2008.  Considered as an original claim, it was received more than 
one year after the date of separation from service.  There is no 
communication of record from the Veteran or any representative or 
other party to VA that would constitute a claim for service 
connection for PTSD or chloracne prior to August 7, 2008.  38 
C.F.R. § 3.155.  

While VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal claim 
for service connection has already been allowed, see 38 C.F.R. 
§ 3.157 (2010), this provision does not apply to initial service 
connection claims, but relates to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b).  Even if 
we give meaning to the phrase "or when a claim specifying the 
benefit sought is received within one year" ..., the regulation 
does not assist the appellant because a formal claim for 
compensation had not been allowed or disallowed for any 
disability in this case.  See 38 C.F.R. § 3.157(b)(1).  

Regarding the claim seeking service connection for chloracne, it 
is necessary to briefly discuss a series of judicial decisions 
that impact the effective dates for Agent Orange presumptive 
diseases.

As the result of a class action lawsuit brought by veterans of 
the Vietnam war and their survivors, in a May 1989 decision the 
United States District Court for the Northern District of 
California (District Court) invalidated the regulation then in 
effect for adjudicating claims based on herbicide, i.e., Agent 
Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  That version of 
the regulations included only chloracne as a presumptive disease.  
The District Court also voided all benefits denials that had been 
made under that section of the regulation.  See Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I).

The Board notes here that effective date rules for awards under 
the subsequently-issued Nehmer Court Orders have been promulgated 
at 38 C.F.R. § 3.816.  The provisions of 38 C.F.R. § 3.816 
provide that Nehmer class members include Vietnam veterans who 
has a covered herbicide disease, which include diseases other 
than chloracne.  Thus, chloracne is specifically excluded from 
the disabilities covered by the Nehmer orders and governing 
regulations.  Moreover, the Veteran is not a Nehmer class member, 
as there is no dispute in this case that a claim for service 
connection for chloracne was not denied prior to the claim on 
appeal.  Accordingly those provisions do not provide for an 
earlier effective date.  

The Board thus turns to consideration of the applicability of a 
liberalizing law or VA issue.  A 'liberalizing law' is one that 
creates a new basis for entitlement to benefits.  See VAOPGCPREC 
26-97 (July 16, 1997).  In other words, chloracne was not a 
disease entitled to any presumption of service connection at the 
time the Veteran was separated from service; and PTSD was not a 
recognized psychiatric diagnosis at that time.  

There is no dispute that the Veteran served in Vietnam during the 
Vietnam War.  Chloracne was added to the list of presumptive 
Agent Orange disabilities as of February 6, 1991.  The current 
provision became effective the same date it was signed into law.  
See 58 FR 29107-01.  While, as noted above, chloracne was covered 
under previous regulations, those regulations were invalidated 
under the Nehmer legislation.  

38 U.S.C.A. § 5110(g) provides that: Subject to the provisions of 
Section 5101, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue.  In no event shall such award or increase 
be retroactive for more than one year from the date of 
application therefor or the date of administrative determination 
of entitlement, whichever is earlier.  

The implementing regulation, 38 C.F.R. § 3.114 further provides 
that, where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. chapter 18 
is awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible for 
a retroactive payment, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement.  These 
provisions are applicable to original and reopened claims as well 
as claims for increase.

If a claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  38 
C.F.R. § 3.114(a)(1).

If a claim is reviewed at the claimant's request more than one 
year after the effective date of the law, the effective date of 
the award may be one year prior to the date of receipt of such 
request, if the Veteran met all the criteria of the liberalizing 
law or issue at that time.  38 C.F.R. § 3.114(a)(3). 

PTSD was first recognized as a distinct disability by VA on April 
11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change 
constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97 
(July 16, 1997).  

Also, with regard to PTSD claims, VAOPGCPREC 26-97 held that "an 
effective date prior to the date of claim cannot be assigned 
under section 3.114 unless the claimant met all eligibility 
criteria for the liberalized benefit on April 11, 1980, the 
effective date of the regulatory amendment adding the diagnostic 
code for PTSD, and such eligibility existed continuously from 
that date to the date of claim or administrative determination of 
entitlement."  

Thus, regarding each claim, the pertinent law and regulations 
appears to permit an effective date one year earlier than the 
date of claim, but only if it can be demonstrated that the 
Veteran met all eligibility criteria on April 11, 1980, for PTSD, 
and on February 6, 1991 for chloracne.  

The eligibility requirements for service connection for PTSD 
include medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

In light of VA's March 2009 determination that the Veteran's in-
service stressor is verified, that element is met.  However, the 
Veteran does not contend, and the evidence does not demonstrate 
that there was a diagnosis of PTSD until 1987.  The Veteran 
agrees, as reported in January 2010 correspondence, that this was 
the first diagnosis of PTSD.  This is significant, as the 
regulation specifies a diagnosis.  Moreover, the earliest record 
of counseling at the Vet. Center is in 1984.  The Veteran has 
testified, and it was noted in the January 2009 VA examination 
report, that his first symptoms, or "psychological issues" 
occurred when he first saw the movie Platoon, in approximately 
1982.  This ultimately resulted in his beginning counseling at 
the Vet. Center.  Accordingly, the Board concludes that the 
eligibility requirements for PTSD were not met as of April 11, 
1980, and therefore an effective date earlier than the date of 
claim is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Regarding the chloracne claim, the general eligibility 
requirements for service connection claims other than PTSD 
provide that Veterans are entitled to compensation from the 
Department of Veterans Affairs if they develop a disability 
"resulting from personal injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009). 

As discussed above, the presumptive provisions regarding diseases 
associated with herbicide exposure are applicable in this case.  
Thus, eligibility depends on when it can be established that the 
current disability of chloracne, or symptomatology thereof, was 
first demonstrated.  Here, a December 1971 hospital discharge 
record reveals that the Veteran was admitted for a fever on 
December 1, 1971.  Although there is no diagnosis of chloracne, 
the discharge report notes a diagnosis of acneform eruption over 
the shoulders, back, neck, and face.  The Veteran has testified 
that he experienced such symptoms continuously since service.  He 
is competent to report observable symptomatology, and his reports 
are credible and consistent with the record.  Moreover, while 
acne was noted on the service entrance examination, acne and 
chloracne are not the same disease, and it was the opinion of the 
March 2009 VA examiner that the Veteran's chloracne did not 
predate service.  

As such, the Board concludes that the eligibility requirements 
for service connection for chloracne were met as of the date of 
the liberalizing law, February 6, 1991, and the effective date 
for service connection should be established as one year prior to 
the date of claim.  Accordingly, an effective date for chloracne 
of August 7, 2007 is in order.  However, there is no provision 
for establishment of any earlier effective date.  

As noted above, the mere presence of medical evidence of a 
disability does not show an intent on the Veteran's part to seek 
service connection for it and, therefore, does not constitute a 
claim; rather, he must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not raised by 
the claimant.  Brannon v. West, 12 Vet. App. 32 (1998).  
Therefore, the Board does not view any reference to acneform 
disease in medical records as a claim for VA compensation for 
this condition.  Despite the fact that a presumption was 
established for chloracne effective February 6, 1991, the 
evidence does not reflect that the Veteran had a claim for 
service connection pending at that time.  In conclusion, while 
the appeal has been granted in part, it is found that the 
preponderance of the evidence is against the claim for an 
effective date earlier than August 7, 2007, for the award of 
service connection for chloracne.  

Finally, the Board acknowledged with respect to both claims, the 
Veteran's assertion, as noted in his June 2009 written statement 
that, it is equitable to make the effective date when he 
sustained chloracne and PTSD, and not when he submitted a claim.  
However, the Board is bound by the law and has very constrained 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no matter 
how compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 414, 
426 (1990)].


ORDER

An effective date earlier than August 7, 2008, for the grant of 
service connection for PTSD is denied.

An effective date of August 7, 2007, but not earlier, for the 
grant of service connection for chloracne is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


